NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



LAURIE TIMMONS and LAURA'S         )
SECRET, LLC,                       )
                                   )
            Appellants,            )
                                   )
v.                                 )                    Case No. 2D18-2684
                                   )
SHAUNA S. GRIER; ROBERT            )
L. GRIER; COURAGEOUS CAT, INC.;    )
FRANCE CRUISING CORPORATION;       )
and FLORIDA RENOVATIONS, LLC.;     )
                                   )
            Appellees.             )
___________________________________)

Opinion filed May 3, 2019.

Appeal from the Circuit Court for Sarasota
County; Stephen Walker, Judge.

Christopher M. Sierra, St. Petersburg, for
Appellants.

Melinda Delpech of Band Law Group, P.L.,
Sarasota, for Appellee, Shauna S. Grier.

Philip J. Schipani, Sarasota, for Appellee,
Robert L. Grier.

No appearance for remaining Appellees.
BADALAMENTI, Judge.


              We dismiss for lack of jurisdiction appellants' challenge to the trial court's

July 13, 2018, order denying as an emergency Shauna Grier's verified emergency

motion to compel compliance with court order and for contempt. The order is a nonfinal,

nonappealable order. See Fla. R. App. P. 9.130. Based on the limited record before us

and the fact that a motion to dissolve is pending, we affirm the trial court's separate

order that is in the nature of a temporary injunction—freezing assets and requiring

deposit of funds—without prejudice to either party to seek review of any appealable

order entered following resolution of the motion to dissolve.

              Affirmed in part; dismissed in part.



SILBERMAN and SALARIO, JJ., Concur.




                                            -2-